DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks submitted on November 21, 2022, for the application with serial number 14/558,700.
 
Claim 15 is amended.
Claims 1, 3-8, 11-13, 15, and 17-20 are pending.

Response to Remarks/Amendments
35 USC §103 Rejections
The Applicant traverses the rejection of independent claim 15, contending that Carreira-Perpinan does not teach encoding data inputs to one or more latent variables in a layer of an autoencoder neural network, as claimed.  See Remarks p. 11.  In response, the Examiner points out that Carreira-Perpinan deals with the use of latent variables for dimensionality reduction.  See Carreira-Perpinan title.  The rejection additionally cites p. 28 of Carreira-Perpinan for teaching inputs in a neural network.  As Carreira-Perpinan generally deals with latent models that may be autoencoder neural networks (see p. 25), the skilled artisan would understand that an embodiment taught by Carreira-Perpinan includes an autoencoder neural network model of latent variables.  This meets the claim limitation.
The Applicant further contends that Carreira-Perpinan does not teach different data patterns, as claimed.  In response, the Examiner points to the broad nature of this claim limitation.  The use of two different patterns by Carreira-Perpinan –  the use of multiple electropalatography patterns and predictive coefficients – reads on the claim limitation.  The Applicant does not provide an explanation of this limitation to distinguish the limitation from the teachings of the prior art.
The Applicant further contends that Carreira-Perpinan does not teach calculating reconstruction error for each partition.  Although it is unclear exactly what is meant by ‘partition’ (see Specification ¶[0041]), Carreira-Perpinan appears to read on this by teaching the calculation of reconstruction error for each factor in the analysis.  As indicated by Fig. 5.11 on p. 121, the error is reduced for the number of components or basis functions.  This appears to be what is meant by ‘partitions.’
The Applicant further contends that Carreira-Perpinan does not selecting a model with the lowest reconstruction error, as claimed.  See Remarks pp. 12-13.  In response, the Examiner points to cited pp. 25-26 of Carreira-Perpinan, which teaches minimization of reconstruction error.  In general, the optimization of a neural network involves the iterative minimization of error/loss in an objective function to optimize the neural network.  This is evidenced by the teachings of Carreira-Perpinan.  The iterative reduction through each iteration effectively selects a best optimal model with a minimal error.  
The rejection of the claims as obvious over the cited prior art is accordingly maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8346691 B1 to Subramanian et al. (hereinafter ‘SUBRAMANIAN’) in view of Carreira-Perpinan, 2001.  Continuous Latent Variable Models for Dimensionality Reduction and Sequential Data Reconstruction.  Ph. D. thesis.  University of Sheffield, UK 2001 (hereinafter ‘CARREIRA-PERPINAN’).

Claim 15 (Currently Amended)
SUBRAMANIAN discloses a computer-implemented system for enhancing capabilities of a fraud detection (see col 1, ln 45-53; assess whether fraud may have occurred) computing system comprising: at least one programmable processor (see col 8, ln 26-32; computer-readable media and a processor); and  
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising (see again col 8, ln 26-32; computer-readable media and a processor that implement code, such as software);:
receiving at least one customer transaction profile and transaction data inputs associated with one or more customers (see abstract col 1, ln 45-53; a neural network model involving monetary-related transactions.  See also col 6, ln 17-29; target data sets of entities) and comparing the customer transaction profile and transaction data inputs with a stored model of transactional behaviors to determine a likelihood of a fraudulent transaction based on the transaction data or a fraudulent behavior (see col 6, ln 41-col 7, ln 2; fraud-indicative scores in rank order.  A higher amount of error indicates a target is more likely to involve fraudulent activity) of at least one of the one or more customers based on the customer transaction profile (see abstract and ¶[0004]-[0007] & [0038]; estimate the period probabilities for the customer signature.  Transaction rate is estimated), the stored model of transactional behaviors being developed based on historical data, generating a score  representing the likelihood of fraudulent transaction or fraudulent behavior based on a historical learning of the stored model of transactional behaviors (see col 1, ln 45-53; monetary-related transactions and col 6, ln 17-29; target data sets of entities); 
extracting an original data sampling from the received transaction data, the extracted original data sampling comprising a quantity of data inputs see col 3, ln 37-51; the training process is provided with input data).
SUBRAMANIAN does not specifically disclose, but CARREIRA-PERPINAN discloses, encoding the data inputs to one or more latent variables in at least one hidden layer of an auto-encoder neural network (see Chapter 2.6.3, p. 28; a neural network with inputs.  See also p. 25; probabilistic models can be implemented using an autoencoder network) the one or more latent variables defining one or more first data patterns being different from one or more second data patterns of the stored model (see p. 270; a latent variable model where the data consists of Electropalatography patterns and Perceptual linear predictive coefficients), 
the auto-encoder neural network further sorting, based on a selection criterion, the extracted original data sampling into a plurality of partitions (see Chapter 2.1, p. 5; latent variables are categorical), 
the auto-encoder neural network further decoding the one or more latent variables (see p. 3; decoding of neural population activity), to generate  a reconstructed data set from the extracted original data sampling, the reconstructed data set comprising a quantity of data outputs (see again Abstract and Chapter 1: Introduction; reconstruct sequential data.  See also Chapter 7, pp. 146-149; Sequential data reconstruction.  See also Chapter 7.10.1; decoding neural population activity for reconstruction from hippocampal place cells) output to at least one output layer of the auto-encoder neural network (see again p. 28; a neural network with outputs), 
the auto-encoder neural network further calculating a reconstruction error for at least one partition of the plurality of partitions utilizing the one or more latent variables, (see pp. 5 and 36; latent variables are categorical.  C categories are used with a maximum of C-1 independent equations.  See also abstract; estimates of error bars for each mode and measure of distribution sparseness.  See also Figs. 5.11, 5.12, and 5.15, pp. 121-123; reconstruction error.  See also Table 10.3, p. 277), 
the auto-encoder neural network further calculating a total reconstruction error for the stored model of transactional behavior based on combining the reconstruction error for the plurality of partitions (see pp. 3, 29-30, 34-36, and 118-122 & Fig. 5.12; a joint density model with continuous latent variable model results in a Gaussian mixture.  Reconstruction error is a function of the number of components L and Functions F).
selecting from a plurality of stored models of transactional behaviors a stored model of transactional behaviors having the lowest reconstruction error by minimizing an associated loss function,  (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error.  See also p. 22; use a least squares objective function).
SUBRAMANIAN discloses computer-implemented and semi-supervised learning systems and methods that model fraud.  CARREIRA-PERPINAN discloses a method for probabilistic modeling using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for one of ordinary skill in the art to use the latent variable modeling of CARREIRA-PERPINAN in the system executing the method of SUBRAMANIAN with the motivation to reduce dimensions in a probabilistic model and determine likelihood of fraud.   
SUBRAMANIAN further discloses, the auto-encoder neural network further signaling, based on the total reconstruction error satisfying a threshold, to update the  stored model of transactional behaviors based on the received transaction data , wherein use of the stored model for detecting the fraudulent transaction or the fraudulent behavior by the fraud detection system is determined based on the one or more first data patterns and minimized reconstruction error (see col 3, ln 51-col 4, ln 17; outlier detection to determine potential fraudulent behavior through the calculation of reconstruction error that represents anomalous activity.  Inputs with high error are anomalous);
wherein the stored model of transactional behaviors is a supervised model (see abstract; a supervised model such as a neural network), and wherein the historical learning of the stored model of transactional behaviors includes human input data (see col 2, ln 61-67; a user can interact with the predictive model constructive system).

Claim 20 (Previously Presented)
The combination of SUBRAMANIAN and CARREIRA-PERPINAN discloses the system in accordance with claim 15.
SUBRAMANIAN further discloses, wherein the model of transactional behaviors is an unsupervised model (see col 7, ln 39-45; supervised and unsupervised models).

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to Zoldi (hereinafter ‘ZOLDI’) in view of Carreira-Perpinan, 2001.  Continuous Latent Variable Models for Dimensionality Reduction and Sequential Data Reconstruction.  Ph. D. thesis.  University of Sheffield, UK 2001 (hereinafter ‘CARREIRA-PERPINAN’), and US 8346691 B1 to Subramanian et al. (hereinafter ‘SUBRAMANIAN’) .

Claim 8 (Previously Presented)
ZOLDI discloses a computer-implemented method (see ¶[0057]; modules of computer program instructions encoded on a computer readable medium) for enhancing capabilities of a fraud detection computing system (see ¶[0001]; fraud detection and risk management), the operations comprising: 
receiving, by a first autoencoder (see ¶[0032]; a neural network model.  See also ¶[0038]-[0039]; self-learning outlier analytics), historical customer transaction profile data (see abstract and ¶[0020]; a customer profile with a transaction history across channels), representing past spending patterns of one or more customers (see ¶[0023]; visibility to patterns of use across customer accounts that point to credit risk and probability of fraud); 
receiving by a second auto encoder (see abstract, ¶[0004]-[0005] and [0032]; a neural network model that considers decisions across services and channels by understanding risk across channels/services.  The model is based on model segments.  See also ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers), historical transaction data input (see abstract; transactional behaviors of customers are summarized), representing deviation of transactional behavior of the one or more customers from their peers (see ¶[0004]; multiple transfers followed by multiple atm withdraws points to a fraud event.  See again ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers); 
comparing the historical customer transaction profile and the historical transaction data inputs with data in a stored model to determine a likelihood of a fraudulent transaction or a fraudulent behavior (see ¶[0039]-[0040]; learn patterns across similar customers to determine which customers are considered outliers.  The likelihood of fraud, risk of default, probability of marketing campaign success, etc., is based on simple models.  Examiner Note: the teaching of simple models and patterns teaches a ‘plurality of stored models’).
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, sorting, based on a selection criterion, extracted original data sampling from the historical transaction data input  into a plurality of partitions (see Chapter 2.1, p. 5; latent variables are categorical); 
encoding data inputs to one or more latent variables (see abstract; continuous latent variable models are probabilistic models that represent distributions in a high-dimensional space using a small number of continuous latent variables)  in at least one hidden layer of a neural network (see Chapter 2.3., p. 12; latent or hidden variables.  See also Chapter 4.5, p. 80, particularly Fig. 4.9; a neural network with hidden units)  including the first autoencoder and the second autoencoder, such that quantity of the one or more latent variables is less than the quantity of the data inputs being input to the at least one input layer of the neural network (see abstract; continuous latent variable models are probabilistic models that represent distributions  in a high-dimensional space using a small number of continuous latent variables.  See also Chapter 1 : Introduction, p. 1; continuous latent variables are used to represent a change in a low-dimensional region using inferred data points from observed data.  Dimensionality reduction is a process by which a system having several degrees of freedom is represented using a smaller number of degrees of freedom.  For example, represent a 3-dimensional space as a 2-dimensional space.  See also p. 80, particularly Fig. 4.9; L<D hidden units), the one or more latent variables defining one or more first data patterns being different from one or more second data patterns of a stored model (see p. 270; a latent variable model where the data consists of Electropalatography patterns and Perceptual linear predictive coefficients), 
decoding the one or more latent variables to generate a reconstructed data set of the extracted original data sampling, the reconstructed data set comprising a quantity of data outputs output to at least one output layer of the neural network (see again Abstract and Chapter 1: Introduction; reconstruct sequential data.  See also Chapter 7, pp. 146-149; Sequential data reconstruction.  See also Chapter 7.10.1; decoding neural population activity for reconstruction from hippocampal place cells), 
calculating a reconstruction error for at least one partition of the plurality of partitions (see pp. 5 and 36; latent variables are categorical.  C categories are used with a maximum of C-1 independent equations) utilizing the one or more latent variables, the reconstruction error representing a deviation of the quantity of data outputs of the reconstructed data set from the quantity of data inputs of the extracted original data sampling for the at least one partition (see abstract; estimates of error bars for each mode and measure of distribution sparseness.  See also Figs. 5.11, 5.12, and 5.15, pp. 121-123; reconstruction error.  See also Table 10.3, p. 277),
calculating a total reconstruction error for the neural network based on combining the reconstruction error calculated for the plurality of partitions (see pp. 3, 29-30, 34-36, and 118-122 & Fig. 5.12; a joint density model with continuous latent variable model results in a Gaussian mixture.  Reconstruction error is a function of the number of components L and Functions F); and 
minimizing the reconstruction error, ER, with respect to encoding and decoding parameters, WE, bE, WD, bD on a training set by minimizing an associated loss function to correct the neural network misalignment based on a periodic check on the total reconstruction error on a selected sampled data set, selected from a plurality of sample data sets, the selected sample data set having a lowest reconstruction error (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error.  See also p. 22; use a least squares objective function).
ZOLDI does not specifically disclose, but SUBRAMANIAN discloses, wherein use of the stored model for detecting the fraudulent transaction or the fraudulent behavior by the fraud detection computing system is determined based on the one or more first data patterns and minimized reconstruction error (see col 3, ln 51-col 4, ln 17; outlier detection to determine potential fraudulent behavior through the calculation of reconstruction error that represents anomalous activity).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]) based on outlier detection (see ¶[0037]).  SUBRAMANIAN discloses outlier detection through calculated minimum reconstruction error to detect anomalies and outliers that may indicate fraud.  It would have been obvious to use minimum reconstruction error as taught by SUBRAMANIAN in the system executing the method of ZOLDI with the motivation to predict and detect fraud accurately.
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, thereby improving scalability and fault-tolerance of the fraud detection computing system (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error.  See also p. 22; use a least squares objective function).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  CARREIRA-PERPINAN discloses a method for probabilistic modeling with neural networks using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for one of ordinary skill in the art to use the latent variable modeling of CARREIRA-PERPINAN in the system executing the method of ZOLDI with the motivation to reduce dimensions in a probabilistic neural network model.    

Claim 11 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and SUBRAMANIAN discloses the method in accordance with claim 8.
ZOLDI further discloses wherein the one or more customers includes a plurality of subpopulations see ¶[0049]; scaling is dependent upon the segment with the customer is associated), and wherein the method further comprises identifying, by the at least one data processor, an outlier of the reconstruction error associated with at least one of the plurality of subpopulations (see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers.  See also ¶[0032]; neural network models).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8346691 B1 to SUBRAMANIAN et al. in view of CARREIRA-PERPINAN as applied to claim 15 above, and further in view of US 2008/0312979 A1 to Lee et al. (hereinafter ‘LEE’)

Claim 17 (Previously Presented)
The combination of SUBRAMANIAN and CARREIRA-PERPINAN discloses the system in accordance with claim 15.
SUBRAMANIAN further discloses wherein the model of transactional behaviors is in a go-live state (see abstract and col 1, ln 45-53; a neural network model involving monetary-related transactions.  See also col 6, ln 17-29; target data sets of entities.  See also col 5, ln 43-65 and Fig. 9; an iterative training process for neural network training).
The combination of SUBRAMANIAN and CARREIRA-PERPINA does not specifically disclose, but LEE discloses, and wherein the historical learning of the model of transactional behaviors is in a fixed state(see ¶[0007]; a static model may be used).
SUBRAMANIAN discloses computer-implemented and semi-supervised learning systems and methods that model fraud.  LEE discloses a method for estimating financial benefits of application software projects using a static model.  It would have been obvious for one of ordinary skill in the art to use the static model taught by LEE in the system executing the method of SUBRAMANIAN with the motivation to model with the necessary level of detail (see LEE ¶[0007]).  

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8346691 B1 to SUBRAMANIAN et al. in view of CARREIRA-PERPINAN as applied to claim 15 above, and further in view of US 2011/0166979 A1 to Zoldi (hereinafter ‘ZOLDI’)

Claim 18 (Previously Presented)
The combination of SUBRAMANIAN and CARREIRA-PERPINAN discloses the system in accordance with claim 15.
The combination of SUBRAMANIAN and CARREIRA-PERPINAN does not specifically disclose, but ZOLDI discloses, wherein one or more customers includes a plurality of subpopulations (see ¶[0049]; scaling is dependent upon the segment with the customer is associated), and wherein the auto-encoder neural network is further configured to identify an outlier of the reconstruction error associated with at least one of the plurality of subpopulations(see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers. See also ¶[0032]; neural network models).
SUBRAMANIAN discloses computer-implemented and semi-supervised learning systems and methods that model fraud.  ZOLDI discloses modeling customer behavior using transaction records and outliers of peer groups.  It would have been obvious for one of ordinary skill in the art to consider outliers in peer groups as taught by ZOLDI in the system executing the method of SUBRAMANIAN with the motivation to model and predict fraud (see ZOLDI ¶[0001] and SUBRAMANIAN col 1, ln 45-53). 

Claims 1, 4, 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to Zoldi (hereinafter ‘ZOLDI’) in view of CARREIRA-PERPINAN, 2001.  Continuous Latent Variable Models for Dimensionality Reduction and Sequential Data Reconstruction.  Ph. D. thesis.  University of Sheffield, UK 2001,  US 2004/0101043 A1 to Flack et al. (hereinafter ‘FLACK’), and US 8346691 B1 to SUBRAMANIAN et al.

Claim 1 (Previously Presented)
ZOLDI discloses a non-transitory computer-readable medium containing instructions (see ¶[0057]; modules of computer program instructions encoded on a computer readable medium) to configure one or more data processors (see ¶[0058]; a programmable processor) to perform operations to enhance capabilities of a fraud detection computing system (see ¶[0001]; fraud detection and risk management), the operations comprising: 
receiving, by a first autoencoder (see ¶[0032]; a neural network model.  See also ¶[0038]-[0039]; self-learning outlier analytics), historical customer transaction profile data input (see abstract and ¶[0020]; a customer profile with a transaction history across channels), representing past spending patterns of one or more customers (see ¶[0023]; visibility to patterns of use across customer accounts that point to credit risk and probability of fraud); and 
receiving by a second auto encoder (see abstract, ¶[0004]-[0005] and [0032]; a neural network model that considers decisions across services and channels by understanding risk across channels/services.  The model is based on model segments.  See also ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers), historical transaction data inputs (see abstract; transactional behaviors of customers are summarized), representing deviation of transactional behavior of the one or more customers from their peers (see ¶[0004]; multiple transfers followed by multiple atm withdraws points to a fraud event.  See again ¶[0039]; learn patterns across similar customers to determine which customers are considered outliers); 
comparing the historical customer transaction profile and the historical transaction data inputs with data in a stored model to determine a likelihood of the fraudulent transaction or a fraudulent behavior (see ¶[0039]-[0040]; learn patterns across similar customers to determine which customers are considered outliers.  The likelihood of fraud, risk of default, probability of marketing campaign success, etc., is based on simple models.  Examiner Note: the teaching of simple models and patterns teaches a ‘plurality of stored models’).
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, sorting, based on a selection criterion, extracted original data sampling from the historical transaction data feeds into a plurality of partitions (see Chapter 2.1, p. 5; latent variables are categorical); 
encoding data inputs to one or more latent variables (see abstract; continuous latent variable models are probabilistic models that represent distributions in a high-dimensional space using a small number of continuous latent variables) in at least one hidden layer of a neural network (see Chapter 2.3., p. 12; latent or hidden variables.  See also Chapter 4.5, p. 80, particularly Fig. 4.9; a neural network with hidden units) including the first autoencoder and the second autoencoder, such that quantity of the one or more latent variables is less than the quantity of the data inputs being input to the at least one input layer of the neural network (see abstract; continuous latent variable models are probabilistic models that represent distributions  in a high-dimensional space using a small number of continuous latent variables.  See also Chapter 1 : Introduction, p. 1; continuous latent variables are used to represent a change in a low-dimensional region using inferred data points from observed data.  Dimensionality reduction is a process by which a system having several degrees of freedom is represented using a smaller number of degrees of freedom.  For example, represent a 3-dimensional space as a 2-dimensional space.  See also p. 80, particularly Fig. 4.9; L<D hidden units) the one or more latent variables defining one or more first data patterns being different from one or more second data patterns of the stored model (see p. 270; a latent variable model where the data consists of Electropalatography patterns and Perceptual linear predictive coefficients), 
the encoding of the data input comprises encoding at least an input x into a latent representation z, such that the input x can be reconstructed from z according to z = σ(WEX + bE, where We and bE are the encoding weights and bias, respectively, and a is the logistic function (see 4.6.2. Projection pursuit regression and density approximation; p. 88.  A ridge function for low-dimensional projections of a distribution.  See also Glossary; ‘ridge function,’ p. xvi; g(x) = σ(aTx = b), with direction a, threshold b, and nonlinearity σ, typically sigmoid, e.g. the logistic function) ; and 
decoding the one or more latent variables to generate a reconstructed data set of the extracted original data sampling (see p. 3; decoding of neural population activity), the reconstructed data set comprising a quantity of data outputs output to at least one output layer of the neural network (see again Abstract and Chapter 1: Introduction; reconstruct sequential data.  See also Chapter 7, pp. 146-149; Sequential data reconstruction.  See also Chapter 7.10.1; decoding neural population activity for reconstruction from hippocampal place cells), 
ZOLDI does not specifically disclose, but FLACK discloses, the decoding of the one or more latent variables reconstructs the input x according to x=  +WDz+ bD (see ¶[0050]; the machine learning algorithm reconstructs the depth map within the decoding device.  The inputs are propagated through the neural network represented by the encoded weights and bias values).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  FLACK discloses a neural network that propagates inputs according to weights and bias values (see Fig. 3 and ¶[0050]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the propagation as taught by FLACK in the system executing the method of ZOLDI with the motivation to use a neural network to predict fraud.
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, calculating a reconstruction error for at least one partition of the plurality of partitions (see pp. 5 and 36; latent variables are categorical.  C categories are used with a maximum of C-1 independent equations) utilizing the one or more latent variables, the reconstruction error representing a deviation of the quantity of data outputs of the reconstructed data set from the quantity of data inputs of the extracted original data sampling for the at least one partition (see abstract; estimates of error bars for each mode and measure of distribution sparseness.  See also Figs. 5.11, 5.12, and 5.15, pp. 121-123; reconstruction error.  See also Table 10.3, p. 277),
calculating a total reconstruction error for the neural network based on combining the reconstruction error calculated for the plurality of partitions (see pp. 3, 29-30, 34-36, and 118-122 & Fig. 5.12; a joint density model with continuous latent variable model results in a Gaussian mixture.  Reconstruction error is a function of the number of components L and Functions F); and 
minimizing the reconstruction error, ER, with respect to encoding and decoding parameters, WE, bE, WD, bD on a training set by minimizing an associated loss function to correct the neural network misalignment based on a periodic check on the total reconstruction error on a selected sampled data set selected from a plurality of sample data sets, the selected sample data sets having a lowest reconstruction error (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error.  See also p. 22; use a least squares objective function).
ZOLDI does not specifically disclose, but SUBRAMANIAN discloses, wherein use of the stored model for detecting the fraudulent transaction or the fraudulent behavior by the fraud detection computing system is determined based on the one or more first data patterns and minimized reconstruction error (see col 3, ln 51-col 4, ln 17; outlier detection to determine potential fraudulent behavior through the calculation of reconstruction error that represents anomalous activity).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]) based on outlier detection (see ¶[0037]).  SUBRAMANIAN discloses outlier detection through calculated reconstruction error to detect anomalies and outliers that may indicate fraud.  It would have been obvious to use reconstruction error as taught by SUBRAMANIAN in the system executing the method of ZOLDI with the motivation to predict and detect fraud.
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, thereby improving scalability and fault-tolerance of the fraud detection computing system (see 2.6.2 Principal Component Analysis, pp. 25-26; minimize the least squares reconstruction error of a sample.  See also pp. 34, 80 and 83; minimize reconstruction error.  See also p. 22; use a least squares objective function).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  CARREIRA-PERPINAN discloses a method for probabilistic modeling with neural networks using continuous latent variables to reduce dimensions (see abstract).  It would have been obvious for one of ordinary skill in the art to use the latent variable modeling of CARREIRA-PERPINAN in the system executing the method of ZOLDI with the motivation to reduce dimensions in a probabilistic neural network model.    

Claim 4 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the one or more customers includes a plurality of subpopulations (see ¶[0049]; scaling is dependent upon the segment with the customer is associated), and wherein the operations of the auto encoder neural network further comprise identifying an outlier of the reconstruction error associated with at least one of the plurality of subpopulations (see ¶[0037]-[0039] & [0049] and Fig. 4; self-learning outlier analytics to determine outliers with a peer group of like customers.  See also ¶[0032]; neural network models).

Claim 6 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the stored model is an unsupervised model (see ¶[0038]; both supervised models and rule-based decision/notional methods are well known).

Claim 7 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the stored model is a supervised model (see ¶[0038]; both supervised models and rule-based decision/notional methods are well known), and wherein the historical learning of the stored model includes human input data (see ¶[0063]-[0064]); the user can provide input to the computer).

Claim 13 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and SUBRAMANIAN discloses the method in accordance with claim 8.
The combination of ZOLDI, CARREIRA-PERPINAN, and SUBRAMANIAN does not specifically disclose, but FLACK discloses, wherein the decoding of the one or more latent variables reconstructs the input x according to x = WDz + b (see ¶[0050]; the machine learning algorithm reconstructs the depth map within the decoding device.  The inputs are propagated through the neural network represented by the encoded weights and bias values).
ZOLDI discloses connecting decisions through customer transaction profiles that includes using neural networks to predict fraud (see abstract and ¶[0001] &  [0032]).  FLACK discloses a neural network that propagates inputs according to weights and bias values (see Fig. 3 and ¶[0050]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the propagation as taught by FLACK in the system executing the method of ZOLDI with the motivation to use a neural network to predict fraud.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to ZOLDI in view of CARREIRA-PERPINAN, and US 8346691 B1 to SUBRAMNIAN et al.  as applied to claim 8 above, and further in view of US 20070254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 12 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, and SUBRAMANIAN discloses the method in accordance with claim 8.
ZOLDI does not specifically disclose, but CARREIRA-PERPINAN discloses, wherein the encoding of the data input comprises encoding at least an input x into a latent representation z, such that the input x can be reconstructed from z according to z = o(WEx + bE), where WE and bE are the encoding weights and bias, respectively, and a is the logistic function see 4.6.2. Projection pursuit regression and density approximation; p. 88.  A ridge function for low-dimensional projections of a distribution.  See also Glossary; ‘ridge function,’ p. xvi; g(x) = σ(aTx = b), with direction a, threshold b, and nonlinearity σ, typically sigmoid, e.g. the logistic function)  
The combination of ZOLDI, CARREIRA-PERPINAN, and SUBRAMANIAN does not specifically disclose, but HARVEY discloses, further comprising selecting, by the at least one data processor, a best model from a plurality of models according to a lowest reconstruction error for the outlier associated with the at least one of the plurality of subpopulations (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error as taught by HARVEY in the system executing the method of ZOLDI with the motivation to increase accuracy.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8346691 B1 to SUBRAMANIAN et al., CARREIRA-PERPINAN, and US 2011/0166979 A1 to ZOLDI as applied to claims 1 and 4 above, and further in view of US 2007/0254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 19 (Previously Presented)
The combination of SUBRAMANIAN, CARREIRA-PERPINAN, and ZOLDI discloses the system in accordance with claim 18.
The combination of SUBRAMANIAN, CARREIRA-PERPINAN, and ZOLDI does not specifically disclose, but HARVEY discloses, wherein the auto-encoder neural network is further configured to select, a best model according to a lowest reconstruction error for the outlier associated with the at least one of the plurality of subpopulations (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
LAMBERT discloses a method and apparatus for updating records in a database based on a model.  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error with the motivation to increase accuracy.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to ZOLDI, CARREIRA-PERPINAN, US 2004/0101043 A1 to FLACK et al., and US 8346691 B1 to SUBRAMANIAN et al. as applied to claim 1 above, and further in view of US 2008/0312979 A1 to Lee et al. (hereinafter ‘LEE’).

Claim 3 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN discloses the non-transitory computer-readable medium in accordance with claim 1.
ZOLDI further discloses wherein the stored model is in a go-live state (see ¶[0038]; scale risk/fraud variables based on arbitrary customer segments recursively in real-time).
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN does not specifically disclose, but LEE discloses, and wherein the historical learning of the stored model is in a fixed state (see ¶[0007]; a static model may be used).
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  LEE discloses a method for estimating financial benefits of application software projects using a static model.  It would have been obvious for one of ordinary skill in the art to use the static model taught by LEE in the system executing the method of ZOLDI with the motivation to model with the necessary level of detail (see LEE ¶[0007]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166979 A1 to ZOLDI, CARREIRA-PERPINAN, US 2004/0101043 A1 to FLACK et al., and US 8346691 B1 to SUBRAMANIAN et al. as applied to claims 1 and 4 above, and further in view of US 2007/0254295 A1 to Harvey et al. (hereinafter ‘HARVEY’).

Claim 5 (Previously Presented)
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN discloses the non-transitory computer-readable medium in accordance with claim 4.
The combination of ZOLDI, CARREIRA-PERPINAN, FLACK, and SUBRAMANIAN  does not specifically disclose, but HARVEY discloses, wherein diagnostic operations of the neural network further comprise selecting, from a plurality of models stored by the analytics module, a best model according to a lowest reconstruction error for the outlier associated with the at least one of the plurality of subpopulations (see ¶[0261]; the best models were selected based on the lowest error of prediction of the test dataset.  Artificial neural network and probabilistic neural network models are shown).
ZOLDI discloses connecting decisions through customer transaction profiles that used models with multiple segments to detect fraud (see abstract and ¶[0001] & [0032]).  HARVEY discloses a method of predicting and modeling that includes selecting the best model based on the lowest error.  It would have been obvious for one of ordinary skill in the art at the time of invention to select the model with the lowest error as taught by HARVEY in the system executing the method of ZOLDI with the motivation to increase accuracy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624